ADVISORY BOARD CONSULTING AND COMPENSATION AGREEMENT



This Advisory Board Consulting and Compensation Agreement (this "Agreement")
dated August 1, 2012, between Cotton Bay Holdings, Inc,, a publicly traded
Delaware corporation doing business at 1314 Las Olas Boulevard, Suite 1036 in
Fort Lauderdale, Florida 3330, and its affiliates and assigns (the "Company")
and Alfred Abiouness, Sr. (the "Advisor"), who has a mailing address of 8180
Shore Drive in Norfolk, Virginia, 23518.

WHEREAS, Advisor has determined to tender his services to the Board of Directors
of the Company (the "Board") effective upon (a) execution of this Agreement, (b)
acceptance by the Board of the Advisor's Acceptance of Appointment, which is
incorporated herein by reference, and (c) execution of a Board Resolution naming
the Advisor to the Board.

WHEREAS, the Board desires that the Company and its stockholders shall continue
to benefit from the experience and ability of the Advisor as a consultant to the
Company, and the Advisor is willing to commit to serve as an advisor to the
Board, on the terms and condition herein.

WHEREAS, accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. RETAINER. The Company hereby retains the Advisor, effective as of the Date
herein, and the Advisor hereby agrees to become an Advisor to the Board for the
Term provided in Section 3 to render the consulting services described in
Section 2.

2. DUTIES.

2.1 Assignment of Duties. During the Term, as defined in Section 3 of this
Agreement, the Advisor shall be available to the Company to provide such
consulting and other services as may reasonably be required of him by the Board.

2.2 Availability. The Advisor agrees to devote to the Company such time as shall
be necessary for the effective conduct of his duties hereunder. Advisor shall be
permitted to engage in outside business and other interests that do not conflict
with such duties. Advisor shall not be required to provide services to the
Company in excess of ten hours per month. Should Advisor, with advance approval,
work more than 120 hours per calendar year, Advisor shall be paid an hourly rate
agreed to by the Board and Advisor in a separate written agreement, which shall
be merged with this Agreement and considered a fully integrated agreement.

3. TERM. The term of the Advisor's retainer under this Agreement (the "Term")
shall commence on the Date herein (also called the "Effective Date") and shall
expire on the third anniversary of the Effective Date unless sooner terminated
pursuant to Section 5 of this Agreement.

4. COMPENSATION.

4.1 Cash Portion of Consulting Fee. The Company shall pay Advisor a fee of
$50,000 per year during the Term. The Consulting Fee shall be payable at the
same time, in the same manner, and following the same procedures as apply to
directors' fees paid to non-employee directors of the Company. All such payments
shall be subject to deduction and withholding (if any) authorized or required by
applicable law.

4.2 Equity Portion of Consulting Fee. Depending on the value provided by Advisor
to the Company, which shall be memorialized in a duly executed Board resolution,
the Company may elect through a duly executed resolution, to compensate Advisor
through the issuance of shares of common stock of the Company annually during
the Term pursuant to the Company's 2012 Stock-Based Incentive Plan. Advisor may
choose to receive such awards in the form of Company common stock, deferred
Company stock equivalents or options to purchase Company common stock. Awards in
the form of stock options shall be at a ratio of four (4) stock option shares to
one (1) share of Company common stock that may otherwise be awarded pursuant to
this Section 4.2. Compensation awarded pursuant to this Section 4.2 shall be
made at the same time, in the same manner, and following the same procedures as
apply to equity awards made to non-employee directors of the Company. The
compensation provided for in Section 4.1 and 4.2 hereof are referred to herein
as the "Consulting Fee."

4.3 No Offset Effect. Any other compensation received by Advisor for services
performed for the Company or its affiliates shall not operate as an offset to
the Consulting Fee.

4.4 Expense Reimbursement. The Company shall reimburse Advisor for all
reasonable out-of-pocket expenses related to travel and miscellaneous expenses
incurred in carrying out his/her duties under this Agreement. Reimbursement
shall only be made against an itemized list of such expenditures signed by
Advisor in such form as required by the Company and consistent with the
Company's policy.

5. TERMINATION.

5.1 Termination Upon Death or Disability. In the event of Advisor's death or
total disability (defined as the Advisor's inability to perform his/her duties
under this Agreement for three (3) consecutive fiscal quarters) during the Term,
this Agreement shall terminate on the date of such death or disability; provided
that, such termination shall not relieve the Company of its obligations to make
the payments as described in Section 4 hereof accrued through the date of such
termination.

5.2 Termination for Cause; Voluntary Termination Prior to Term-End. The Company
may terminate this Agreement for "Cause" at any time and without notice. The
Company shall have "Cause" to terminate this Agreement if (a) Advisor breaches
any provision of this Agreement or (b) Advisor engages in conduct which is
intentionally injurious to the Company as determined by the Board. If Advisor is
terminated by the Company for Cause or if the Advisor voluntarily terminates his
services prior to the end of the Term (other than due to the Advisor's death or
disability), Advisor shall be paid only the Consulting Fee accrued through the
date of such termination and Advisor will forfeit all right to receive any other
payments from the Company unless previously earned but unpaid and any other
compensation to which he would otherwise be entitled.

5.3 Termination by the Company other than for Cause. If Advisor is terminated by
the Company other than for Cause prior to the end of the Term, Advisor shall be
entitled to payment of the total amount of the Consulting Fee which would have
been paid hereunder for the balance of the Term if his services were not so
terminated by the Company (less any amount of the Consulting Fee already paid).

6. CONFIDENTIALITY.

6.1 Confidentiality of Trade Secrets or Proprietary Information. Advisor
acknowledges that, during Advisor's service with the Company, Advisor will have
access to proprietary information, trade secrets, and confidential material of
the Company and its affiliates, successors and assigns, including, without
limitation, information concerning the Company's operations, policies and
procedures, present and future business plans, financial information, budgets
and projections, methods of doing business, and marketing, research and
development activities and strategies (the "Confidential Information"). Advisor
agrees, without limitation in time or until the Confidential Information shall
become public other than by Advisor's unauthorized disclosure, to maintain the
confidentiality of the Confidential Information and refrain from divulging,
disclosing, or otherwise using the Confidential Information to the detriment of
the Company or its affiliates, successors or assigns, or for any other purpose
or no purpose.

6.2 Enforceability of Provisions/Remedies. Advisor agrees that any breach of the
covenants contained in this Section 6 would irreparably injure the Company.
Accordingly, the Company may, in addition to pursuing any other remedies they
may have in law or in equity, obtain an injunction against Advisor from any
court having jurisdiction over the matter, restraining any further violation of
this Section 6 by Advisor.

7. INDEMNIFICATION. The Company agrees to indemnify, protect, defend and hold
the Advisor and his estate, heirs, and personal representatives, harmless from
and against any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a "Proceeding"), and all
losses, liabilities, damages and expenses, including reasonable attorney's fees
incurred by counsel reasonably designated or approved by him, in connection with
this Agreement or his services hereunder, provided that any consulting services
giving rise to such indemnification shall have been performed by the Advisor in
good faith and, to the best of his or her knowledge, in a lawful manner.

8. ERRORS AND OMISSIONS INSURANCE. The Company agrees to secure at its own cost
and expense errors and omissions insurance, or similar forms of insurance, it
determines to be satisfactory to protect against foreseeable risks, errors and
omissions in Advisor performing as a director of the Board of Directors of a
publicly-traded corporation. The Company agrees to notify Advisor in writing of
the securing of such a policy(ies) upon receipt of the same, and shall produce
to Advisor within a reasonable period of time the applicable declaration
page(s).

9. OTHER PROVISIONS.

9.1 Independent Contractor Status. Advisor hereby acknowledges that Advisor's
services to the Company during the Term of this Agreement will be as an
independent contractor and not as an employee and even if Advisor is
subsequently determined to have been an employee during such Term, he waives any
rights he might have to benefits of any type whatsoever, from and after the
Effective Date, except as specifically provided for herein.

9.2 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be effective three (3) business days after it is properly sent
by registered or certified mail to the addresses stated in the introductory
paragraph or twenty-four (24) hours if sent via facsimile or electronic mail.
Either party to this Agreement may use such other address as either party may
from time to time designate by notice.

9.3 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

9.4 Waivers and Amendments. This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. Each of the sections contained in this Agreement shall be
enforceable, independently of every other section in this Agreement, and the
invalidity or enforceability of any section shall not invalidate or render
non-enforceable any other section contained herein. If any section or provision
in a section is found invalid or unenforceable, it is the intent of the parties
that a court of competent jurisdiction shall reform the section or provisions to
produce the nearest enforceable economic equivalent.

9.5 Survival upon Sale or Acquisition. This Agreement shall be considered an
asset of the Company, and shall be assumed by any entity acquiring the tangible
and intangible assets of the Company.

9.6 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall in all respects be governed by the laws of Delaware,
without reference to principles of conflict of law.

9.7 Assignment. The services to be rendered by Advisor hereunder are personal in
nature and, thus, the obligations of Advisor under this Agreement may not be
assigned to any other party.

9.8 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

9.9 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

AGREED:

ADVISOR
COTTON BAY HOLDINGS, INC.
/s/Alfred Abiouness, Sr. 
Alfred Abiouness, Sr. 
/s/Alfred E. Abiouness, Jr. 
Alfred E. Abiouness, Jr. 
Chairmain of the Board
Cotton Bay Holdings, Inc. 